1 So.3d 345 (2009)
Gregory C. NELSON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-3885.
District Court of Appeal of Florida, First District.
January 26, 2009.
Gregory C. Nelson, pro se, Appellant.
Bill McCollum, Attorney General, and Michael T. Kennett, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant challenges the trial court's summary denial of his Florida Rule of Criminal Procedure 3.800(a) motion, in which he claimed that his written sentence is greater than the sentence orally pronounced by the trial court. A written sentence must comport with the sentence that was orally pronounced, and when the two are inconsistent, the oral pronouncement controls. See Ashley v. State, 850 So.2d 1265, 1268 (Fla.2003). The trial court did not attach the transcript of the appellant's sentencing hearing. Without the transcript, it is impossible to determine whether the appellant's written sentence indeed comports with that which was orally pronounced. See Cooley v. State, 901 So.2d 271 (Fla. 1st DCA 2005); Graydon v. State, 647 So.2d 1080 (Fla. 4th DCA 1995). We therefore reverse the order under review and remand this case for the trial court's further consideration of the motion.
REVERSED AND REMANDED.
ALLEN, VAN NORTWICK, and ROBERTS, JJ., concur.